UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1841



NATHANIEL A. BRYANT,

                                              Plaintiff - Appellant,

          versus


GRADY-WHITE BOATS, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-01-103-H(4))


Submitted:   November 21, 2002         Decided:     November 27, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel A. Bryant, Appellant Pro Se. Laurence S. Graham, David
Walter Silver, GRAHAM, SILVER, NUCKOLLS & BROWN, P.L.L.C.,
Greenville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel   A.   Bryant   appeals   the   district   court’s   orders

denying relief on his employment discrimination action and denying

his Fed. R. Civ. P. 59 motion. We have reviewed the record and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court. See Bryant v. Grady-White Boats, Inc., No. CA-

01-103-H(4) (E.D.N.C. May 14, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                AFFIRMED




                                   2